Illinois Official Reports

                                        Appellate Court



                           Hastings v. State, 2015 IL App (5th) 130527



Appellate Court           ROBIN D. HASTINGS, Plaintiff-Appellant, v. THE STATE OF
Caption                   ILLINOIS, DU QUOIN STATE FAIR, and THE DEPARTMENT OF
                          AGRICULTURE, Defendants-Appellees.


District & No.            Fifth District
                          Docket No. 5-13-0527


Filed                     January 16, 2015
Rehearing denied          February 9, 2015


Held                       The trial court properly dismissed plaintiff’s petition for a writ of
(Note: This syllabus certiorari following the Court of Claims’ entry of summary judgment
constitutes no part of the for the Du Quoin State Fair and the Department of Agriculture in
opinion of the court but plaintiff’s action for the personal injuries she suffered when she
has been prepared by the slipped and fell on an “extremely slick concrete floor” while entering a
Reporter of Decisions bathhouse at the fairgrounds, since the Illinois Supreme Court has
for the convenience of allowed a narrow exception to the general rule that Court of Claims’
the reader.)               decisions are not subject to judicial review by holding that certiorari is
                           available when the Court of Claims has deprived a party of his or her
                           constitutional rights to due process, but plaintiff’s writ was properly
                           denied where the record showed she was afforded her due process
                           rights.



Decision Under            Appeal from the Circuit Court of St. Clair County, No. 12-MR-303;
Review                    the Hon. Stephen P. McGlynn, Judge, presiding.



Judgment                  Affirmed.
     Counsel on                 Edward J. Szewczyk, of Callis, Papa, Hale & Szewczyk, P.C., of
     Appeal                     Granite City, for appellant.

                                Lisa Madigan, Attorney General, of Chicago (Carolyn E. Shapiro,
                                Solicitor General, and Laura Wunder, Assistant Attorney General, of
                                counsel), for appellees.



     Panel                      JUSTICE STEWART delivered the judgment of the court, with
                                opinion.
                                Presiding Justice Cates and Justice Moore1 concurred in the judgment
                                and opinion.


                                                  OPINION

¶1         The plaintiff, Robin D. Hastings, filed a complaint in the Illinois Court of Claims against
       the State of Illinois, specifically the Illinois Department of Agriculture (the Department).
       Hastings alleged that she suffered personal injuries while attending events at the Du Quoin
       State Fairgrounds on August 21, 2008. She alleged that she slipped and fell on an “extremely
       slick concrete floor” while entering one of the women’s bathhouses located on the fairgrounds.
       She alleged that she suffered, among other injuries, a fracture to her right kneecap as a result of
       the fall. The Court of Claims entered a summary judgment in favor of the Department. The
       plaintiff sought a review of the Court of Claims’ decision, but the circuit court dismissed her
       petition for writ of certiorari. The plaintiff now appeals the circuit court’s judgment. For the
       following reasons, we affirm.

¶2                                            BACKGROUND
¶3         On August 21, 2008, the plaintiff attended the Du Quoin State Fair at the Du Quoin
       fairgrounds, which is owned and operated by the Department. It had rained earlier that day, and
       the plaintiff wore flip-flops. The plaintiff walked through wet grass and on a wet sidewalk
       toward a bathhouse on the fairgrounds. At the bathhouse, she stepped into its entrance alcove
       and slipped as she reached to open the door.
¶4         The sidewalk surface area where the plaintiff slipped and fell was more slippery than the
       sidewalk leading up to the bathhouse’s alcove. The building and grounds maintenance
       supervisor for the fairgrounds testified in a discovery deposition that the sidewalk leading up to
       the bathhouse was “more of a coarse broom” finish, while the entryway was more of a “light
       broom” finish.
¶5         An engineer expert retained by the plaintiff inspected the bathhouse and opined that the
       sidewalk leading to the entrance of the bathhouse was a “broom finish,” while the concrete

             1
            Justice Spomer was originally assigned to this case. Justice Moore was substituted on the panel
       following Justice Spomer’s retirement and has read the briefs and listened to the tape of oral argument.

                                                      -2-
       entryway of the bathhouse was a “trowel finish,” and that the entryway was significantly more
       slippery than the sidewalk. The engineer believed that the difference in the coefficient of
       friction between the two walking surfaces created a dangerous condition that caused the
       plaintiff’s fall. Specifically, the engineer concluded that “the variation in the COF [coefficient
       of friction] between the broom finish sidewalk and the trowel finish alcove located at the entry
       way to the Women’s Bathhouse Facility was the direct cause that led to the slip and fall that
       [the plaintiff] experienced.” In his report, the engineer wrote: “As [the plaintiff] walked from a
       less slippery broom finish surface to a more slippery trowel finish surface, her forward gait was
       altered by the sudden change in the frictional resistance between her footwear sole and the
       concrete she was stepping on. This sudden change in frictional resistance created a hazardous
       situation and is the primary cause of the accident.” He wrote that “the State of Illinois used
       poor judgment when electing not to voluntarily follow the COF of friction criteria established
       by both the ASTM and ANSI [American National Standards Institute] standards.”
¶6          A supplemental report authored by the engineer opined that the bathhouse had been in
       service for over 20 years and that “foot traffic along with scheduled mopping and cleaning of
       the surface at the entry alcove has altered the surface texture of the concrete from when it was
       first installed.” He believed that the wear on the surface of the concrete reduced its frictional
       resistance, creating a hazardous condition. The engineer also observed a crack in the vestibule
       concrete that had been present for many years and had been repaired with concrete filler
       material. He opined that the concrete surface of the alcove had not “been maintained to meet
       the current means of egress requirement.”
¶7          On April 9, 2009, the plaintiff filed a complaint against the Department in the Court of
       Claims alleging that her fall resulted from the Department’s failure to inspect, maintain, repair,
       and clean the walking surfaces, providing a walking surface that was too slick for entryway
       use, and failure to warn of the slick and dangerous condition.
¶8          During the proceedings in the Court of Claims, the Department filed a motion for summary
       judgment. The Department argued that the plaintiff could not establish that it had actual or
       constructive notice of the allegedly dangerous condition posed by the concrete near the
       bathhouse. The Department also argued that the plaintiff’s cause of action was barred by
       Illinois’s 10-year statute of repose for construction-related claims because the entryway and
       the surrounding sidewalk had been built more than 10 years earlier.
¶9          In response, the plaintiff argued that a summary judgment was not appropriate because
       there were genuine issues of material fact concerning the Department’s actual or constructive
       knowledge of the dangerous condition of the bathhouse entryway. In addition, she argued that
       the statute of repose for construction-related claims was not applicable because her claim was
       based on a negligent maintenance theory.
¶ 10        On April 10, 2012, the Court of Claims granted the Department’s motion for summary
       judgment. The court did not specify the grounds on which it granted the motion. Subsequently,
       the court denied the plaintiff’s request for a rehearing. The plaintiff then filed a petition for
       certiorari with the circuit court of St. Clair County. The plaintiff alleged that the Court of
       Claims acted arbitrarily in granting the summary judgment; therefore, she was denied her right
       to substantive and procedural due process.
¶ 11        The Department filed a motion to transfer the venue of the proceeding to the circuit court of
       Sangamon County pursuant to section 2-101 of the Code of Civil Procedure (735 ILCS
       5/2-101 (West 2012)). On November 20, 2012, the circuit court entered an order transferring

                                                   -3-
       the case to Sangamon County. The plaintiff filed a motion to reconsider, and a different judge
       entered an order granting the motion to reconsider, finding that St. Clair County was a proper
       venue for the plaintiff’s petition for certiorari.
¶ 12       On October 2, 2013, the circuit court entered an order dismissing the plaintiff’s petition for
       certiorari due to a lack of subject matter jurisdiction. The circuit court cited Reichert v. Court
       of Claims, 203 Ill. 2d 257, 786 N.E.2d 174 (2003), and held that a certiorari action may be
       used by a litigant to address alleged deprivations of due process by the Court of Claims, but
       certiorari may not be used to review the correctness of a decision by the Court of Claims based
       upon the merits of the case before it.
¶ 13       The circuit court believed that the Court of Claims should not have granted the summary
       judgment based on the record before it. However, it concluded that the plaintiff had a
       meaningful opportunity to be heard and was, therefore, afforded procedural due process rights.
       The plaintiff now appeals the circuit court’s judgment.

¶ 14                                          DISCUSSION
¶ 15       The plaintiff argues that the circuit court improperly denied her petition for writ of
       certiorari because she was denied her constitutional right to due process by the Court of
       Claims. We disagree.
¶ 16       The Court of Claims is the exclusive forum for litigants to make claims against the State,
       including claims for damages sounding in tort. 705 ILCS 505/8(d) (West 2012). The Court of
       Claims was established by the Court of Claims Act (the Act) (705 ILCS 505/1 et seq. (West
       2012)). The Act does not provide for the review of decisions of the Court of Claims. Klopfer v.
       Court of Claims, 286 Ill. App. 3d 499, 505, 676 N.E.2d 679, 683 (1997). Accordingly,
       decisions of the Court of Claims are generally not subject to judicial review. Id. at 502, 676
       N.E.2d at 682. However, the Illinois Supreme Court has allowed a narrow exception to this
       rule and has held that certiorari is available for cases in which the Court of Claims has
       deprived a party of his or her constitutional right to due process. Reichert, 203 Ill. 2d at 261,
       786 N.E.2d at 177.
¶ 17       In Reichert, the court stated that “[t]he common law writ of certiorari provides a means
       whereby a party who has no avenue of appeal or direct review may obtain limited review over
       action by a court or other tribunal exercising quasi-judicial functions.” Id. at 260, 786 N.E.2d
       at 177. The Reichert court noted that certiorari was available to address alleged deprivations of
       due process by the Court of Claims, but “may not be used to review the correctness of a
       decision by the Court of Claims based upon the merits of the case before it.” Id. at 261, 786
N.E.2d at 177. The Reichert court further explained that the “[r]equirements of due process are
       met by conducting an orderly proceeding in which a party receives adequate notice and an
       opportunity to be heard.” Id. “Due process is not abridged where a tribunal misconstrues the
       law or otherwise commits an error for which its judgment should be reversed.” Id.
¶ 18       In the present case, the circuit court properly denied the plaintiff’s petition for writ of
       certiorari because the record establishes that she was afforded adequate notice and an
       opportunity to be heard. The record includes pleadings that both parties filed with the Court of
       Claims with respect to the applicable statute of limitations and the Department’s actual or
       constructive notice of the alleged defective condition of the bathhouse’s alcove walking
       surface. The plaintiff made extensive legal arguments supported by case law, deposition


                                                   -4-
       testimony, an engineering expert’s report, and other exhibits. The circuit court was able to
       determine from the record of the Court of Claims proceeding that the plaintiff was afforded a
       meaningful opportunity to be heard; therefore, she could not prevail in the certiorari
       proceeding.
¶ 19       The substantive questions decided by the Court of Claims concerning whether the
       Department was entitled to a summary judgment based on the applicable statute of limitations
       or due to lack of actual or constructive notice are questions that are not reviewable. As noted by
       the Illinois Supreme Court in Reichert, misconstruction of the law does not amount to a due
       process violation. Id.; Reyes v. Court of Claims, 299 Ill. App. 3d 1097, 1105, 702 N.E.2d 224,
       230 (1998) (finding plaintiff’s due process rights would not be violated even if it found the
       Court of Claims ruled incorrectly regarding the statute of limitations).
¶ 20       In Reyes, the plaintiff brought a medical malpractice claim against the Board of Trustees of
       the University of Illinois Hospital in the Court of Claims, and the Court of Claims dismissed
       the claim as being untimely under the applicable statute of limitations. The circuit court
       reversed the Court of Claims, finding that the plaintiff timely filed the claim. On appeal, the
       Reyes court reversed the circuit court, holding that the circuit court lacked jurisdiction to
       reverse the Court of Claims based on the merits of its decision because the plaintiff’s due
       process rights were not violated. Reyes, 299 Ill. App. 3d at 1106, 702 N.E.2d at 231.
¶ 21       The court noted that the “requirement of due process is met by having an orderly
       proceeding wherein a person is served with notice, actual or constructive, and has an
       opportunity to be heard and to enforce and protect his rights.” Id. at 1104, 702 N.E.2d at 230.
       The court emphasized that due process does not guarantee against erroneous or unjust
       decisions, and an error in a judgment or a misconstruction of the law does not raise a
       constitutional question. Id. at 1105, 702 N.E.2d at 230.
¶ 22       Similar to the plaintiff in Reyes, the plaintiff in the present case was not denied an
       opportunity to argue that she filed her claim within the applicable statute of limitations or that
       the Department had adequate notice of the alleged defective condition of the bathhouse alcove.
       In the Court of Claims proceeding, the parties conducted discovery with respect to the
       plaintiff’s claim and the Department’s affirmative defenses. The plaintiff’s discovery included
       interrogatories and a request to produce documents that the plaintiff served on the Department,
       the deposition of the buildings and grounds maintenance supervisor at the fairgrounds, and two
       reports from an engineering expert who inspected the bathhouse’s alcove and the sidewalk
       leading up to the bathhouse. When the Department filed a motion for summary judgment, the
       Court of Claims afforded the plaintiff the opportunity to submit affidavits, deposition
       testimony, expert reports, and other evidence in response to the Department’s motion. The
       plaintiff also responded to the Department’s motion with a memorandum of law that included
       citations to relevant case law and statutes as well as legal arguments and analysis. The Court of
       Claims considered the plaintiff’s response, but granted the Department’s motion for a
       summary judgment. After the Court of Claims granted the summary judgment, it considered
       the plaintiff’s petition for rehearing but denied it as well. The Court of Claims, therefore,
       allowed the plaintiff an opportunity to be heard with respect to the Department’s motion and
       again with respect to her request for a rehearing. Because the plaintiff was afforded due
       process in the Court of Claims proceeding, the circuit court properly denied the plaintiff’s
       petition for writ of certiorari.


                                                   -5-
¶ 23       On appeal, the plaintiff argues that a petition for writ of certiorari should include a review
       of the record of the Court of Claims proceeding to determine whether its ruling was arbitrary,
       capricious, or wholly unsupported by the facts and law. The plaintiff’s argument, however, is
       based on the merits of her position with respect to the Department’s actual or constructive
       notice as well as the timeliness of her claim under the applicable statute of limitations. In her
       brief, after rearguing the substantive issues that were before the Court of Claims, the plaintiff
       concludes that she was denied substantive due process because the Court of Claims granted the
       Department a summary judgment. She asks us to review the merits of the Court of Claims’
       summary judgment under an arbitrary and capricious standard.
¶ 24       We note that in Reichert, the supreme court stated that certiorari review of Court of Claims
       decisions was limited to determining whether the aggrieved “party receive[d] adequate notice
       and an opportunity to be heard.” Reichert, 203 Ill. 2d at 261, 786 N.E.2d at 177 (citing Reyes,
       299 Ill. App. 3d at 1104, 702 N.E.2d at 230). Although the supreme court’s cite to Reyes and its
       discussion concerning the scope of certiorari review is obiter dictum since the court ruled that
       the plaintiff’s petition for certiorari was premature, nonetheless, such a statement by the
       supreme court can be tantamount to a decision and binding in the absence of a contrary
       decision of that court. Cates v. Cates, 156 Ill. 2d 76, 80, 619 N.E.2d 715, 717 (1993).
¶ 25       The plaintiff has not cited and we have not found any supreme court authority that is
       contrary to Reichert concerning the proper scope of review for certiorari actions seeking
       review of a decision of the Court of Claims. Furthermore, we have previously considered
       Reichert and concluded that the “scope of review for a petition for certiorari relief from a
       decision of the Court of Claims is quite narrow.” Lake v. State, 401 Ill. App. 3d 350, 353, 928
N.E.2d 1251, 1255 (2010). Under current supreme court precedent, we believe that the scope
       of our review is limited to determining whether the plaintiff was afforded adequate notice and
       opportunity to be heard before the Court of Claims; we cannot determine whether the Court of
       Claims misconstrued the law or otherwise committed an error for which its judgment should be
       reversed. Reichert, 203 Ill. 2d at 261, 786 N.E.2d at 177; see also Rossetti Contracting Co. v.
       Court of Claims, 109 Ill. 2d 72, 79-80, 485 N.E.2d 332, 335 (1985) (“In deciding that
       certiorari was appropriate under the rare set of circumstances in the instant case, we do not
       now hold that certiorari would be available to review the correctness of any decision of the
       Court of Claims based on the merits of an appeal.”).
¶ 26       In a certiorari action seeking a review of a Court of Claims decision, the function of the
       circuit court is to examine the record from the Court of Claims proceeding and determine
       whether the proceeding satisfied the petitioner’s procedural due process rights. If the circuit
       court determines that “the party is provided with notice and the opportunity to be heard at a
       meaningful time and in a meaningful manner,” the circuit court is to dismiss the certiorari
       petition and quash the writ. Lake, 401 Ill. App. 3d at 353-54, 928 N.E.2d at 1255-56. In the
       present case, the circuit court examined the record of the proceedings before the Court of
       Claims and correctly determined that the Court of Claims afforded the plaintiff her due process
       rights. Therefore, the circuit court properly dismissed the certiorari petition, and we must
       affirm the judgment of the circuit court.
¶ 27       Finally, we note that the Department moved to change the venue of the certiorari
       proceeding, arguing that Sangamon County was the proper venue, not St. Clair County.
       However, the issue concerning the proper venue is not before us on appeal and, as the
       Department concedes in its brief, the circuit court’s judgment is valid regardless of whether St.

                                                   -6-
       Clair County was the proper venue. 735 ILCS 5/2-104(a) (West 2012) (“No order or judgment
       is void because rendered in the wrong venue ***.”). Accordingly, we need not determine
       whether St. Clair County or Sangamon County was the proper venue for the plaintiff’s
       certiorari review.

¶ 28                                       CONCLUSION
¶ 29      For the foregoing reasons, we affirm the circuit court’s judgment.

¶ 30      Affirmed.




                                                 -7-